DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Notice of Allowance dated 23 May 2022 incorrectly identified a claim for foreign priority in application PCT/JP2017/017358 and this application contains no foreign priority claim. There is no requirement for a certified copy and Applicant should disregard the previous notice indicating such a requirement. Claims 1-4 remain allowable for reasons cited in the Notice of Allowance dated 23 May 2022.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Thomson et al. (US 2010/0280764, cited in IDS submission filed 08 October 2019) discloses a chromatograph mass spectrometry data processing device 520 (see fig. 5, [0072]) configured to create extraction ion chromatograms (a calibration ion mass spectrum, abstract, fig. 4 step 410; extracted ion current (XIC), [0061]) for a target ion (a material, abstract; a material, fig. 4 step 410; sample compound, [0061]) having a predetermined mass-to-charge ratio (precursor mass-to-charge ratio (m/z) of 287) ([0088]) and one or a plurality of confirmation ions (plurality of ions that identify the material, abstract, fig. 4 step 410; product ions, [0092]) having a mass-to-charge ratio different from the mass-to-charge ratio of the target ion (precursor mass-to-charge ratio (m/z) of 287 and product ions with m/z’s of 59, 89, 122, 231, and 269) ([0092]) which are derived from a target compound (exemplary known compound) based on data collected by measuring a sample including the target compound by using a chromatograph mass spectrometer (If the interfering compounds are slightly separated by the LC, then two peaks can be observed in the chromatogram…, [0092]; [0030]; see fig. 4; see fig. 9 & [0079]) and quantifies the target compound by using peaks on the extraction ion chromatograms (a sample intensity is measured by measuring the extracted ion current (XIC) as a function of time, and determing the area under a curve that corresponds to a time window that is characteristic of the sample compound, [0061]; The unknown concentration of the sample can be determined by the intensity of the… peak, [0092]; see fig. 4 step 460), the device comprising: 
a) a target-ion-based quantitative calculation unit 520 (computer system, see fig. 5; [0073]) configured to create the extraction ion chromatogram of the target ion determined for the target compound in advance based on the data collected through the measurement (Computer system 520 acquires a plurality of calibration ion mass spectra for each of a plurality of known quantities of a material… a plurality of ions that identify the material…, [0073]), and calculates a quantitative value by using a height of the peak (intensity) corresponding to the target compound on the chromatogram (after acquiring the sample spectra, [the computer system] selects one or more ions from the plurality of ions such that a sample intensity of each selected ion of the one or more ions is within a linear range of each selected ion, and calculates the unknown quantity from one or more sample intensities) ([0073]); 
b) a confirmation-ion-based quantitative calculation unit 520 (computer system, see fig. 5; [0073]) configured to create the extraction ion chromatograms of the one or the plurality of confirmation ions determined for the target compound in advance based on the data (Computer system 520 acquires a plurality of calibration ion mass spectra for each of a plurality of known quantities of a material… a plurality of ions that identify the material…, [0073]), and calculates quantitative values by using heights of the peaks (intensity) corresponding to the target compound on the chromatograms (after acquiring the sample spectra, [the computer system] selects one or more ions from the plurality of ions such that a sample intensity of each selected ion of the one or more ions is within a linear range of each selected ion, and calculates the unknown quantity from one or more sample intensities) ([0073]).
Thomson discloses a non-transitory computer-readable medium ([0025]) recording a chromatograph mass spectrometry data processing program ([0021]) making a computer 520 (computer system) (see fig.5, [0072]) to create extraction ion chromatograms (a calibration ion mass spectrum, abstract, fig. 4 step 410; extracted ion current (XIC), [0061]) for a target ion (a material, abstract; a material, fig. 4 step 410; sample compound, [0061]) having a predetermined mass-to-charge ratio (precursor mass-to-charge ratio (m/z) of 287) ([0088]) and5PRELIMINARY AMENDMENTAttorney Docket No.: Q248906 Appln. No.: National Stage of PCT/JP2017/017358one or a plurality of confirmation ions (plurality of ions that identify the material, abstract, fig. 4 step 410; product ions, [0092])  having a mass-to-charge ratio different from the mass-to- charge ratio of the target ion (precursor mass-to-charge ratio (m/z) of 287 and product ions with m/z’s of 59, 89, 122, 231, and 269) ([0092]) which are derived from a target compound (exemplary known compound) based on data collected by measuring a sample including the target compound by using a chromatograph mass spectrometer (If the interfering compounds are slightly separated by the LC, then two peaks can be observed in the chromatogram…, [0092]; [0030]; see fig. 4; see fig. 9 & [0079]) and quantifies the target compound by using peaks on the extraction ion chromatograms (a sample intensity is measured by measuring the extracted ion current (XIC) as a function of time, and determing the area under a curve that corresponds to a time window that is characteristic of the sample compound, [0061]; The unknown concentration of the sample can be determined by the intensity of the… peak, [0092]; see fig. 4 step 460), the program making the computer to execute:
d) a target-ion-based quantitative calculation step (fig. 4 step 410) of creating extraction the extraction ion chromatogram of the target ion determined for the target compound in advance based on the data collected through the measurement (Computer system 520 acquires a plurality of calibration ion mass spectra for each of a plurality of known quantities of a material… a plurality of ions that identify the material…, [0073]; fig. 4 step 410, [0055]), and calculates a quantitative value by using a height of the peak (intensity) corresponding to the target compound on the chromatogram (after acquiring the sample spectra, [the computer system] selects one or more ions from the plurality of ions such that a sample intensity of each selected ion of the one or more ions is within a linear range of each selected ion, and calculates the unknown quantity from one or more sample intensities) ([0073]); 
e) a confirmation-ion-based quantitative calculation step (fig. 4 step 410)  of creating the extraction ion chromatograms of the one or the plurality of confirmation ions determined for the target compound in advance based on the data (Computer system 520 acquires a plurality of calibration ion mass spectra for each of a plurality of known quantities of a material… a plurality of ions that identify the material…, [0073]; fig. 4 step 410, [0055]), and calculates quantitative values by using heights of the peaks (intensity) corresponding to the target compound on the chromatograms (after acquiring the sample spectra, [the computer system] selects one or more ions from the plurality of ions such that a sample intensity of each selected ion of the one or more ions is within a linear range of each selected ion, and calculates the unknown quantity from one or more sample intensities) ([0073]).

However, the prior art neither teaches nor fairly suggests a chromatograph mass spectrometry data processing device comprising, c) a display processing unit configured to form, as a quantitative analysis result of the target compound, a display image on which the quantitative value of the target compound obtained by the target-ion-based quantitative calculation unit and a peak waveform of the4PRELIMINARY AMENDMENTAttorney Docket No.: Q248906Appln. No.: National Stage of PCT/JP2017/017358 extraction ion chromatogram used for the calculation and the quantitative values of the target compound obtained by the confirmation-ion-based quantitative calculation unit and peak waveforms of the extraction ion chromatograms used for the calculation are arranged on the same screen, and displays the formed display image on a screen of a display unit;
	Nor a non-transitory computer-readable medium making the computer execute, f) a display processing step of forming, as a quantitative analysis result of the target compound, a display image on which the quantitative value of the target compound obtained in the target-ion-based quantitative calculation step and a peak waveform of the extraction ion chromatogram used for the calculation and the quantitative values of the target compound obtained in the confirmation-ion-based quantitative calculation step and peak waveforms of the extraction ion chromatograms used for the calculation are arranged on the same screen, and displaying the formed display image on a screen of a display unit.
The Written Opinion issued by the International Search Authority dated 01 August 2017 (cited from the English translation) cites D2 (JP 2014-134385, claims, [0012], [0019], fig. 1-4) and D3 (JP 2011-242255, claims, [0008], [0014], [0026], fig. 1-4) (D2 and D3 are cited on the IDS submission filed 08 October 2019) as providing motivation to one with ordinary skill in the art to display chromatograms pertaining to quantification ions and confirmation ions in order to confirm the ions as suitable (p. 5-6). 
However, the cited paragraphs and figures of the prior art only pertain to chromatograms comprising peaks from the entire spectrum of the characteristic ions; the prior art is silent on a motivation to one with ordinary skill in the art before the effective filing date of the claimed invention that would suggest the claimed invention wherein a display image is formed displaying, (1) the quantitative value of the target compound obtained by the target-ion-based quantitative calculation unit and a peak waveform of the4PRELIMINARY AMENDMENTAttorney Docket No.: Q248906Appln. No.: National Stage of PCT/JP2017/017358 extraction ion chromatogram used for the calculation and, (2) the quantitative values of the target compound obtained by the confirmation-ion-based quantitative calculation unit and peak waveforms of the extraction ion chromatograms used for the calculation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797